Case: 13-13337   Date Filed: 11/05/2013   Page: 1 of 2


                                                           [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT

                       __________________________

                              No. 13-13337
                          Non-Argument Calendar
                       __________________________

                     D.C. Docket No. 3:12-cv-00054-TCB

CHRISTOPHER BYRANT WHITE,

                                                              Plaintiff-Appellant,

                                    versus

CITY OF LAGRANGE, GA, LOUIS M. DEKMAR, in his official and individual
capacity as Chief of Police for the City of LaGrange, Georgia, K-9 UNIT,
OFFICER J. CLOWER, individually and in his official and individual capacity,
JOHN DOE, in his official and individual capacity,

                                                           Defendants-Appellees.

                       __________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      __________________________

                              (November 5, 2013)

Before HULL, MARCUS, and COX, Circuit Judges.

PER CURIAM:
               Case: 13-13337    Date Filed: 11/05/2013    Page: 2 of 2


      Christopher White challenges on this appeal the district court’s order

granting the Defendants summary judgment. The district court correctly held that

White abandoned all claims in his response to the Defendants’ summary judgment

motion except for his claim against Officer Clower in his individual capacity.

(Dkt. 24 at 5–6.) Although White appeals against all Defendants, he presents no

argument that the City of LaGrange is liable. White argues only that the district

court erred in granting summary judgment in favor of Clower individually on

White’s 42 U.S.C. § 1983 claim that Clower used excessive force in arresting him.

       The district court held that Clower was entitled to qualified immunity

because Clower did not violate a clearly established right. White contends that the

facts asserted in his affidavit show that Clower violated a clearly established

constitutional right. After careful review, we conclude that the district court

correctly held that no reasonable jury could believe White’s affidavit. (Dkt. 24 at 4

n.1.) See Scott v. Harris, 550 U.S. 372, 380, 127 S. Ct. 1769, 1776 (2007) (“When

opposing parties tell two different stories, one of which is blatantly contradicted by

the record, so that no reasonable jury could believe it, a court should not adopt that

version of the facts for the purposes of ruling on a motion for summary

judgment.”).

      AFFIRMED.




                                          2